VAIDIK, Chief Judge,
dissenting.
[23] I respectfully dissent from the majority’s holding that the statutory scheme in effect at the time of Ashfaque’s alleged crimes for dealing in and possession of synthetic drugs is void for vagueness because “[a]n ordinary person cannot be required to follow and understand Indiana’s synthetic drug statutory maze.” Op. at 187 (quotation omitted). I do so for the same reasons identified today in Judge Bailey’s dissent in Tiplick v. State, No. 49A04-1312-CR-617, 25 N.E.3d 190, 2015 WL 383884 (Ind.Ct.App. Jan. 27, 2015).
*189[24]When Ashfaque allegedly committed the crimes on May 5, 2013, XLR-11 was not yet listed as a synthetic drug in Indiana Code section 35-31.5-2-S21.9 Chemical compounds can easily be altered slightly such that they no longer constitute the chemical structure specifically enumerated in the statute but remain equally as potent and dangerous. See, e.g., Candy Neal, Indiana Bills Would Close Loophole in Synthetic Drug Law, Indiana Economic Digest (Feb. 9, 2012), http://indianaecon omiedigest.com/main.asp?SectionID=31& subsectionID=135&articleID=63901. As a result, according to Indiana Code section 25-26-13^.1, the Board of Pharmacy may adopt an emergency rule to declare that a substance is a synthetic drug. This section, in turn, refers to the statutory procedure under which emergency rules may be published. See Ind.Code § 4-22-2-37.1. Such rules are published in the Indiana Register in a format determined by the publisher. I.C. § 4-22-2-37.1(d)-(f). Judge Bailey found that this statutory scheme was not vague because each statutory cross-reference “directs the reader to one, and only one, section of the Indiana Code.” Tiplick, Cause No. 49A04-1312-CR-617, 25 N.E.3d at 197 (Bailey, J., dissenting). Moreover, as Judge Bailey found in Tiplick, “XLR11[ ] was expressly identified as a synthetic drug under Emergency Rule 12-493(E), published in the Indiana Register,” as early as August 2012, which is before Ashfaque allegedly committed the crimes in this case. Id.; see also Appellant’s App. p. 63 (Emergency Rule 12^93(E) listing XLR-11).10
[25] As Judge Bailey concludes, “[t]here are a finite number of locations in which an individual must have looked after August 2012 to determine whether XLR11 was a synthetic drug covered by an Indiana Pharmacy Board rule....” Ti-plick, No. 49A04-1312-CR-617, 25 N.E.3d at 197 (Bailey, J., dissenting). For this reason, this case is unlike Healthscript, upon which the majority relies, because in that case the reader was directed to an entire article of the Indiana Code comprising 280 sections organized in 37 chapters.
[26] Finally, I agree with Judge Bailey that such an argument is actually an attempt to claim ignorance of the law as a defense to criminal liability. Id. “Not having looked to the laws that apply to one’s actions does not excuse an individual from violating those laws.” Id. at 16, 25 N.E.3d at 197. I, too, believe that the applicable laws and regulations are not so complex or overly broad as to preclude a person of ordinary intelligence from having fair notice of the criminal nature of XLR-11 on vagueness grounds. Id.; see also Elvers v. State, No. 34A02-1404-CR-239, 22 N.E.3d' 824, 2014 WL 7181347 (Ind.Ct.App.. Dec. 17, 2014) (“The novelty, complexity, and rapidly-evolving nature of synthetic drugs necessitates some scientific terminology in the law.”).
[27] Because I do not believe that the statutory scheme that was in effect at the time of Ashfaque’s alleged crimes for dealing in and possession of synthetic drugs is void for vagueness, I respectfully dissent *190and would affirm the trial court’s denial of Ashfaque’s motion to dismiss the dealing and possession counts.11

. This section, however, was amended effective May 7, 2013, to include XLR-11. See P.L. 196-2013, Sec. 16.


. I do not share the majority's concern that Emergency Rule 12-493(E)’s use of the term "synthetic substance” instead of "synthetic drug” causes "linguistic confusion” that "adds to the vagueness of this statutory structure.” Op. at 187. The emergency rule adds thirteen "synthetics,” including XLR-11, according to "IC 25-26-13-4.1.” Appellant’s App. p. 63. Section 25-26-13-4.1, in turn, ' allows the Board of Pharmacy to adopt an emergency rule to declare that a substance is a "synthetic drug." (emphasis added).


. To the extent Ashfaque raises an issue regarding the statutory cites in his charging information for the first time on appeal, this issue was not certified and therefore cannot be addressed in this interlocutory appeal. Moreover, the State still has the opportunity to amend the charging information.